 

 

USDC SBNY
| DOCUMENT
UNITED STATES DISTRICT COURT | CLES TRONICALLY FELED!
SOUTHERN DISTRICT OF NEW YORK MHI ow

   
 
   

 

 

 

 

won enn cn eset erence err et en senes x |) DATE FLLED:
PATRICIA KELLY, : 4 sep
Plaintiff, :
ORDER
-against- :
19 Civ. 5497 (GBD)
COVIDIEN, INC., :
Defendant. :
we we eee ee ee ee ee ee ee ew eC EE eH ee Ke xX

GEORGE B. DANIELS, United States District Judge:

For the reasons stated on the record during today’s oral argument, Defendant’s motion to
dismiss, (ECF No. 5), is GRANTED, without prejudice to Plaintiff's application to amend, The
Clerk of Court is directed to close the motion accordingly.

Dated: New York, New York

January 7, 2020
SO ORDERED.

Ce b, Dando

GEQGRGFB. DANIELS
United States District Judge

 

 
